DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/17/22. Claims 11, 13 and 15 have been amended. Claims  12 and 14 have been cancelled. Claims 1 – 10 are withdrawn due to a restriction requirement. Claims 11, 13 and 15 - 19 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 6/17/22. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 11, 13 and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHWETA et al (“Synthesis and Characterization of Crystalline Carboxymethylated lignin-TEOS Nanocomposites for Metal Adsorption and Antibacterial activity”, Shweta and Jha Bioresour, Bioprocess., vol 3, No. 31, 2013, pp. 1-16) in view of COLLIER et al (US 2005/0210600) and VOSS (US 3,591,679).
The rejection over SHWETA in view of COLLIER is maintained as per reasons of record as stated in the previous office action of  3/18/22 and is incorporated herein.
Claims 11, 13, 15 - 17 and 19: SHWETA discloses (see entire document) an antibacterial composition that can be used as packaging material comprising lignin and a silane compound dispersed in the lignin (abstract) [as per claims 11 and 12].
A lignin-silane composite is made, wherein the silane is  tetraethoxysilane (TEOS) [meeting claims 16 and 17] at a concentration of 1, 2 and 3% (abstract; page 2, right column, under “Methods”) [reading on the claimed ratio of 50-200:1 of lignin to silane], wherein the TEOS is homogeneously dispersed within the lignin matrix (page 5, right column, 2nd paragraph) [reading on the claimed lignin layer having a continuous structure and the silane existing in the lignin in a discontinuous phase of claim 19].
SHWETA discloses lignosulphonate (page 3, right column, 1st paragraph under subtitle “Study of electrical… in nanocomposites”) [reading on the claimed sulfonate lignin of claim 13] and discloses sodium carboxymethylated lignin (CML) (page 2, right column, under “Methods”) [reading on the claimed alkali lignin of claim 13].
	SHWETA discloses that the lignin-silane antibacterial composite can be added to packaging material (abstract; page 14, right column, 1st paragraph), but does not explicitly teach that the package is a substrate. However:
	It would have been obvious to one of ordinary skill in the art to have added SHWETA’s composite onto a substrate since SHWETA discloses that the composite can be used in a packaging material, wherein a packaging material is necessarily a substrate, and have thus arrived at the present claim with reasonable expectation of success. 
	In addition:
	COLLIER discloses (see entire document) a composition that affords antimicrobial activity to articles. The composition comprises lignin sulfonate [as claimed], organosilane [as claimed] as the antimicrobial agent, and a leveling agent (title, abstract, [0001], [0009], [0028], [0040], [0061], claims 16, 17, 22, 23). COLLIER discloses that the composition is contacted and adhered to any article, such as sheets, clothes, pads, carpets, etc. ([0052], [0053], claims 22-23) [reading on the claimed substrate].
It would have been obvious to one of ordinary skill in the art to have added SHWETA’s composition onto a substrate as taught by COLLIER since SHWETA discloses that the lignin-silane antibacterial composite can be added to packaging material, which implies the composite is added onto a substrate, and COLLIER explicitly discloses that antimicrobial compositions comprising lignin and silanes are added onto substrates to make articles with antimicrobial activity.

	Regarding the amendment to claim 11, SHWETA discloses adding sodium hydroxide when extracting lignin and when preparing the sodium carboxymethylated lignin (page 2, right column, under “Methods”), but is silent how much sodium hydroxide remains in the composite. However, SHWETA further discloses that too low a pH causes a rapid agglomeration of the modified lignin and that the pH and the concentration of the silane are key factors to obtain the optimum reaction condition to make the antibacterial composition (page 12, right column, under “Mechanism”). Accordingly, it would have been obvious to one of ordinary skill in the art to have added as much sodium hydroxide as needed to arrive at the desired pH that allows for the optimum reaction condition. 
In addition:
COLLIER discloses that the pH can vary from 1.0 to 11.0, as appropriate, and further discloses that one of ordinary skill in the art would know the amount of pH adjustment needed with an acid or a base depending on the amount of each component in the composition ([0048]). 
VOSS discloses (see entire document) an antibacterial composition comprising an alkaline composition such as sodium or potassium carbonate or bicarbonate, in amounts 0 to 50 wt% of the composition. Significantly, VOSS discloses that the alkaline compound enhances the antibacterial effectiveness of a composition; that in fact, hydroxyl ions themselves contribute to antibacterial effectiveness; that if the pH is too low, it is less effective and if the pH is too high, the composition may be harmful; and that the hydroxyl ion concentrations are in themselves antibacterial agents (4:8-20, 6:27-41).
In light of COLLIER’s and VOSS’ disclosures, one of ordinary skill in the art would be motivated to vary the amount of sodium hydroxide in SHWETA’s composition, through routine experimentation, to ensure the desired pH with the desired antibacterial effectiveness since SHWETA discloses adding sodium hydroxide when extracting lignin and when preparing the sodium carboxymethylated and discloses that too low a pH causes a rapid agglomeration of the modified lignin and that the pH and the concentration of the silane are key factors to obtain the optimum reaction condition to make the antibacterial composition,  while COLLIER discloses that one can vary the pH as appropriate and that one would know how much base to add based on the additional components of the composition, and while VOSS discloses to add as much as 50 wt% of alkaline compound to the composition wherein alkaline compounds enhance the antibacterial effectiveness of a composition and are themselves an antibacterial agent, and wherein adding too little is not effective enough but adding too much can be harmful to one’s health, wherein SHWETA, COLLIER and VOSS are concerned with making antibacterial compositions, and have thus arrived at the present claim with reasonable expectation of success. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Claim 18: SHWETA alone and/or in view of COLLIER or VOSS is silent regarding the thickness of the lignin layer. However, it would have been obvious to one of ordinary skill in the art to have the thickness as appropriate for the article made and for its purpose since SHWEA discloses that the composite can be used on packaging and COLLIER discloses that the composition can be contacted onto any article, from blankets to sweaters to shoe sole inserts to carpets, shields, tampons, etc., each one necessarily needing its own thickness, and have thus arrived at the claimed range.

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. 
Applicant submits that SHWETA and COLLIER fail to disclose the amount of sodium hydroxide remaining in the composition or if any remains in the composition; that the present specification  recites in paragraph [0025] that if the weight ratio of the lignin to alkaline compound is too large, greater than 120:1, the lignin may not be able to effectively dissolve in the solution of the antibacterial composition, and that if it is too low, less than 1:5, an excess of alkaline compound may remain the structure which may lead to leaching of lignin.
Applicant’s argument has been considered but is not persuasive:
SCHWETA not only uses a 1:1 ratio of lignin to NaOH when extracting the lignin but discloses that too low a pH causes a rapid agglomeration of the modified lignin and that the pH and the concentration of the silane are key factors to obtain the optimum reaction condition to make the antibacterial composition. Such disclosure points to a having NaOH in the composition to control the pH. The COLLIER and VOSS references have been applied to support the addition of an alkaline compound. COLLIER discloses that the pH can vary from 1.0 to 11.0, as appropriate, and further discloses that one of ordinary skill in the art would know the amount of pH adjustment needed with an acid or a base depending on the amount of each component in the composition. VOSS discloses that the alkaline compound enhances the antibacterial effectiveness of a composition; that in fact, hydroxyl ions themselves contribute to antibacterial effectiveness; that if the pH is too low, it is less effective and if the pH is too high, the composition may be harmful to a person; and that the hydroxyl ion concentrations are in themselves antibacterial agents. The three references  motivate one of ordinary skill in the art to ensure that there is alkaline compound in SCHWETA’s composition and motivates one to vary its amount of the alkaline compound to ensure the correct pH and appropriate antibacterial effectiveness.
Regarding Applicant’s argument that the claimed ratio of 10:1 – 120:1 provides criticality as provided in the specification in paragraph [0025], the applied references motivates one of ordinary skill in the art to vary the amount of  the alkaline compound, as discussed above. 
The present specification does not provide any comparison of antibacterial activity with a composition having values outside the claimed range of alkaline compound to show criticality for those specific ranges. Moreover, the claimed range is very broad, from having a small amount of alkaline compound to a large amount. 
Note that paragraph [0025] recites that the alkaline compound is added to the solution to effectively dissolve the lignin in said solution, but the specification does not shed any light on how to ensure that the alkaline compound remains once a layer is formed from the solution in order to have the claimed ratio of 10:1-120:1 of lignin to alkaline compound in the lignin layer. If Applicant means that this is a ratio while in solution, it needs to be so clarified in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765